McCay; J.
This case must be controlled by the cases of White vs. Haslett and White vs. Herndon, decided at this terin. We held in those cases that the Act of 1868 was constitutional, even as applied to judgments. If the defendant has any equitable reason why this judgment should not be collected, he has a right to pursue the course pointed out by that Act to get his remedy. So far as he has gone in this case he has pursued the very words of the Act. He was - entitled to tender to the plaintiff an issue^as provided by the Act. This he was prevented from doing by the dissmisal of the case, and we reverse the judgment dismissing the case.